Citation Nr: 1202856	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected DDD of the lumbar spine.

3.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected DDD of the lumbar spine.

4.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected DDD of the lumbar spine.

5.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected DDD of the lumbar spine.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for an ear infection.

8.  Entitlement to service connection for vertigo.

9.  Entitlement to service connection for a vision disorder.

10.  Entitlement to service connection for a bilateral eye disorder.

11.  Entitlement to service connection for tuberculosis (TB) with a positive conversion.

12.  Entitlement to service connection for elevated enzymes.

13.  Entitlement to service connection for a rash.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for residuals of strep throat, to include laryngitis.

16.  Entitlement to service connection for gingivitis.

17.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

18.  Entitlement to service connection for sickle cell trait.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 1997.  He also had active duty for training from June 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran provided testimony at a hearing on appeal before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

In a September 2011, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for a right hip disorder; left foot disorder; left leg disorder; bilateral hearing loss; a vision disorder; a bilateral eye disorder; a rash; residuals of strep throat, to include laryngitis; and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  There is competent and credible evidence relating the Veteran's current diagnosis of degenerative joint disease of the left hip status post arthroplasty to his military service.

2.  A right foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, and a right foot disorder was not caused or aggravated by the Veteran's service-connected DDD of the lumbar spine.

3.  An ear infection is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  There is competent and credible evidence relating the Veteran's current diagnosis of vertigo to his military service.

5.  A positive PPD (purified protein derivative of tuberculin) skin test is not a disability subject to service connection; there is no evidence that the Veteran experiences any current disability as a result of his in-service positive TB tine test; and active tuberculosis did not manifest within three years of service discharge.

6.  Elevated enzymes are not a disability subject to service connection and there is no evidence that the Veteran experiences any current disability as a result of his elevated enzymes noted during service.

7.  There is competent and credible evidence relating the Veteran's current diagnosis of hypertension to his military service.

8.  Periodontal disease, to include gingivitis, is not a disability for VA purposes.
	
9.  On July 18, 2011, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for sickle cell trait.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the left hip status post arthroplasty have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A right foot disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  An ear infection was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Tuberculosis was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  Elevated enzymes are not subject to service connection for VA compensation and treatment purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

8.  Gingivitis is not subject to service connection under VA regulations.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 17.161 (2011).

9.  The criteria are met for withdrawal of the claim for entitlement to service connection for sickle cell trait.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

As the Board herein grants service connection for degenerative joint disease of the left hip status post arthroplasty, vertigo, and hypertension herein constitutes a complete grant of the benefits sought on appeal and as the Veteran has withdrawn the issue of entitlement to service connection for sickle cell trait, no further action is required to comply with the VCAA and the implementing regulations with respect to these claims. 

Relevant to the remaining claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated October 2007 and April 2008, sent prior to the initial January 2009 and February 2009 rating decisions, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board observes that, while the October 2007 and April 2008 letters advised the Veteran with respect to his claim for service connection for gingivitis, such did not advise him of the evidence and information necessary to substantiate his claim for dental treatment purposes.  Likewise, as such letters informed him of the information and evidence necessary to substantiate his claim for a right foot disorder on a direct basis, they did not inform him of such information and evidence as relevant to the secondary aspect of his claim.  This being the case, the VCAA notice provided in this case was defective with respect to these two issues.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

In this case, the Board finds that the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support his claim based on notice that was provided to the Veteran during the course of his appeal.  Specifically, the February 2010 statement of the case advised him that gingivitis, which is a periodontal disease, is not considered a disability.  Moreover, as such is not considered a disability under VA law, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the absence of VCAA notice of the requirements pursuant to secondary service connection regarding the Veteran's claimed right foot disorder, the Board finds that the Veteran had actual knowledge of those requirements.  Specifically, at his July 2011 Board hearing, the Veteran claimed that his service-connected back disorder may have worsened or been related to his claimed right foot disorder.  Id. at pp. 12-13.  Consequently, the Veteran is not prejudiced by the absence of VCAA notice as to the requirements of secondary service connection.

Therefore, for the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice, with respect to his claim for dental treatment purposes, did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.

Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice defect did not affect the essential fairness of the adjudication of the Veteran's claims.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination records and private treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative have identified any outstanding treatment records that have not been obtained.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in December 2008 in order to adjudicate his service connection claims.  In this regard, the Board notes that the December 2008 VA examiners offered etiological opinions as to each claimed disorder and based their conclusions on interviews with the Veteran, reviews of the record, and full examinations.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the December 2008 VA examiners are sufficient to assist VA in deciding the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and hypertension, and tuberculosis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



A.  Service Connection for a Left Hip Disorder, to Include as Secondary to Service-Connected DDD of the Lumbar Spine

The Veteran contends in his April 2010 substantive appeal that he should be granted service connection for degenerative arthritis of the left hip because he was treated in service for pain in the sciatic nerve which radiated down his left hip and leg.  The Veteran further asserted that his left hip condition was aggravated by his service-connected DDD of the lumbar spine.

At his July 2011 Board hearing, the Veteran asserted that he began experiencing pain in his left hip in April 1995.  Id. at p. 3.  The Veteran explained that his physical activity in service included jumping on and off tanks for 20 years, going on long marches for three years, running as a drill instructor for 2.5 years, riding in tanks across the desert, marching up hills with full packs and full loads, and doing a lot of bending, twisting, and lifting.  Id. at pp. 4-5.  He stated that while in service he attributed the cause of his hip pain "to my back because I didn't think it was the hip at the time."  Id. at p. 3.  He also noted that he failed an agility test at separation from service in 1997 because his hip was hurting.  Id. at p. 26.  The Veteran further stated that his left hip problems "started certainly when I was on active duty."  Id. at p. 4.  He also asserted that, in the alternative, his left hip disorder may be related to his service-connected DDD of the lumbar spine, and that his back disorder may have made his left hip disorder worse.  Id. at pp. 12-13.  The Veteran explained that he went to a doctor in 2000, after service, and the doctor diagnosed him with arthritis in both hips-left more severe than right-based on x-ray evidence.  Id. at p. 3.

The Veteran's service treatment records include no complaints, treatment, or diagnoses of a left hip disorder.  In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's musculoskeletal system was normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "arthritis, rheumatism, or bursitis," or a "bone, joint, or other deformity."

After service, in September 2000, a private physician, E.C.C., M.D., of Sparrow Health Systems, administered x-rays of the Veteran's left hip and found some degenerative changes present with joint space narrowing, sclerosis and osteophyte formation.  The physician noted a clinical indication that the Veteran had been experiencing left hip pain for 4 years (i.e., since 1996).

In July 2006, W.C., M.D., administered another x-ray of the Veteran's left hip and found degenerative and hypertrophic changes.

In September 2007, C.J.T., D.O., noted that the Veteran reported that the onset of his left hip pain was gradual and became noticeable, with an increasing pattern of severity, over the last 12 years (i.e., since 1995).  The Veteran stated that his left hip pain is aggravated by lying on a flat surface, sitting, getting out of a chair, getting in and out of a car, riding in a car, prolong walking, running, prolonged standing, and climbing and descending stairs.  The Veteran also reported having difficulty sleeping; stiffness; limping; locking; decreased range of motion (ROM); and difficulty doing shopping, housework, dressing, grooming, sports, and walking 5 blocks.  The clinician wrote that the "hip pain was preceded by no identifiable cause....He first noted twinges of hip pain and stiffness and difficulty putting his boots on when he was active duty in the Marine Corps in 1995.  He noted the pain has gotten progressively worse."  After an examination, including x-rays, the clinician diagnosed the Veteran with end-stage osteoarthritis of the left hip, and recommended a total hip arthroplasty.

C.J.T. also wrote in December 2007 that the Veteran's left hip degenerative joint disease (DJD) would require a left total hip replacement in January 2008, and again noted that the Veteran's left hip condition commenced 12 years ago (i.e., in 1995).

Also in December 2007, V.J., D.O., noted that the Veteran has DJD in both hips, the initial evaluation of which was done in 2000.  She wrote that the Veteran requires left hip surgery, which was scheduled for January 2008.

In January 2008, C.J.T. performed a left total hip arthroplasty on the Veteran.  The clinician noted that the Veteran, a former Marine, "has end-stage osteoarthritis of his left hip.  He first developed these symptoms when he was shipped overseas for the Gulf War....He had pain which markedly interfered with his activities of living and his quality of life.  He has had a lot of weight gain and subsequent to such, he has failed extensive conservative treatment."

VA provided the Veteran with a compensation and pension (C&P) examination of his left hip in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that his left hip pain began in 1995, related to jumping off of military vehicles.  The Veteran reported that his left hip has gotten progressively worse.  The examiner noted that the Veteran had a left hip prosthesis, that he had no weakness in his left hip, and that he had limited ROM of his hips due to arthroplasty and morbid obesity.  She also noted that the Veteran had lost 12 weeks from his job as a postal worker in the past year due to his left hip arthroplasty, and that he has since been assigned different duties.

The VA examiner diagnosed the Veteran with DJD of the left hip status post (s/p) arthroplasty.  She noted that the Veteran's left hip disorder causes increased absenteeism from work and mild and moderate effects on his usual daily activities.  The examiner opined that the Veteran's left hip DJD "IS AS LEAST AS LIKELY AS NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF injury or illness that occurred while in the service."  (Capitalization in original.)  However, the examiner wrote as a rationale that "There is no evidence of treatment for a hip condition in his SMRs [service medical records].  The Veteran reports having duty that required him to jump off of trucks which could be a mechanism of injury.  This is also likely due to his morbid obesity.  He has a reported leg length discrepancy but this isn't documented until 2006."

In a January 2009 addendum, the VA examiner clarified that "The Veteran's left hip condition IS NOT CAUSED BY OR A RESULT OF injury or illness that occurred while in the service."  (Capitalization in original.)  The examiner explained that "After reviewing the Veteran's SMRs once again I did not find documentation regarding care for a hip injury.  The Veteran feels this is due to the physical activities he was required to do.  Although he appears to be a good historian, there is no documentation of treatment for his condition in his medical records."

C.J.T. wrote a letter for VA in June 2010 on behalf of the Veteran.  He wrote that "I am an orthopedic surgeon specializing in hip and knee replacement who has cared for him over the last three years.  The questions has arisen as to whether [the Veteran's left] hip osteoarthritis may have developed during his military service.  Of course, this would be impossible to determine definitively, as one would have to be checking him radiographically all throughout his military service.  However, [the Veteran] presented to me x-rays from Sparrow Hospital taken in the year 2000.  At that point in time, he had advanced osteoarthritis of his left hip.  It would subsequently seem to me that [the Veteran's left] hip osteoarthritis more likely than not developed during his military service, which I believe ended in 1999."

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this case, the private clinicians' and VA examiner's statements constitute competent medical evidence.

Notwithstanding the above, the Board finds that there are significant errors in the etiological rationales provided by both C.J.T. and the VA examiner.  With respect to C.J.T., his June 2010 positive etiological opinion is undermined by his misstatement of fact that the Veteran left military service in 1999; the Veteran separated from service in May 1997.  This is significant because C.J.T. relied in his opinion on the advanced osteoarthritis demonstrated in x-rays taken in 2000.  The Board cannot ascertain whether he would have reached the same etiological conclusion had he known that the osteoarthritis had three years rather than one year in which to develop prior to the 2000 x-rays.

With respect to the VA examiner's opinion, the Court has held that the absence of contemporaneous evidence in service treatment records cannot, by itself, constitute the basis for a negative etiological opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  This is especially applicable in this case, because the examiner both found that the Veteran "appears to be a good historian," and rejected an etiological link between his left hip disorder and service since "there is no documentation of treatment for his condition in his medical records."  The examiner also erred in her finding that the Veteran's "leg length discrepancy...isn't documented until 2006."  In fact, an in-service clinician specifically wrote that the Veteran had a leg length discrepancy and a lift in his right shoe at part 74 of his June 1995 Report of Medical Examination, and a Michigan State University Sports Medicine clinician also noted the discrepancy in an October 1994 report which is included in the Veteran's service treatment records.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).  Consequently, the Board accords the aforementioned etiological opinions little probative weight.

If the Veteran is both competent and credible in his lay statements that he experienced left hip pain in service, and has continuity of symptomatology since service and a current diagnosis during the pendency of the claim, then service connection is warranted.  38 C.F.R. § 3.303(b); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board finds that the Veteran is competent to report that he has experienced pain in his left hip since 1995 or 1996, during his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of experiencing worsening left hip pain since 1995 or 1996 are credible, for four reasons.  First, the Veteran told a treating clinician in September 2000 that he had been experiencing left hip pain for 4 years (i.e., since 1996).  Because the Veteran made this statement nearly seven years prior to filing a claim for service connection for his left hip disorder, the Board finds it likely that his statement reflects his honest recollection rather than an attempt to gain VA benefits.  Similarly, the Veteran told C.J.T. in both September 2007 and December 2007 that the onset of his left hip pain was gradual and became noticeable, with an increasing pattern of severity, over the last 12 years (i.e., since 1995).  These statements are also particularly credible because C.J.T. performed a left total hip arthroplasty on the Veteran in January 2008, and the Veteran's interest in obtaining proper surgical treatment would likely compel him to provide his surgeon with an accurate medical history.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Second, the Veteran's reports of the onset of his left hip pain are highly consistent over time; he has consistently reported that his left hip pain began in 1995 or 1996.  Third, the Board finds believable the Veteran's explanation that, while in service, he attributed the cause of his hip pain "to my back because I didn't think it was the hip at the time."  See July 2011 Board hearing at p. 3.  The Veteran did check boxes indicating that he had recurrent back pain in both his June 1995 and March 1997 Reports of Medical History, and this helps to explain why the Veteran did not indicate his left hip pain as a separate disorder in those reports.  Similarly, C.J.T.'s June 2010 statement that radiographic evidence would have been required in order to diagnose osteoarthritis of the Veteran's left hip helps to explain why no such diagnosis was present in his Reports of Medical Examination.  Fourth, the VA examiner's observation that the Veteran "appears to be a good historian" further substantiates his credibility.  Consequently, the Board finds that the Veteran's statements that his left hip pain began during service, in 1995 or 1996, are credible.

Additionally, the Board finds that the Veteran's service personnel records demonstrate that his duties in service are consistent with the rigorous physical acts which he described at his July 2011 Board hearing.

Attributing the benefit of the doubt to the Veteran, the Board finds that his left hip disorder warrants service connection based on his competent and credible lay statements of continuous symptomatology since service, and his diagnosis of DJD of the left hip status post arthroplasty during the pendency of the claim.  Accordingly, service connection for such diagnosed left hip disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for a Right Foot Disorder, to Include as Secondary to Service-Connected DDD of the Lumbar Spine

The Veteran contended at his July 2011 Board hearing that he sustained multiple injuries to his feet during marches and field hikes in service.  Id. at p. 6.  He described his feet as being "just battered on the bottom."  Id. at p. 6.  The Veteran stated that, during service, his feet were "patched...up" and treated with moleskin when he sought treatment in sick bay, and that he had sometimes treated them on his own by soaking them and keeping them dry.  Id. at p. 6.  He also asserted that, in the alternative, his right foot disorder may be related to his service-connected DDD of the lumbar spine, and that his back disorder may have made his left foot disorder worse.  Id. at pp. 12-13.

The Veteran's service treatment records include no evidence of any complaints, diagnosis, or treatment of a right foot disorder.  In August 1983, a clinician examined the Veteran to determine his suitability for attendance at the United States Marine Corps (USMC) Staff Academy, and found no problem with the Veteran's feet.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's feet were normal.  In the June 1995 Report of Medical Examination at part 74, the clinician noted that the Veteran wore a lift in his right shoe due to a leg length discrepancy, but did not diagnose a right foot disorder.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "foot trouble."

After service, in November 2004, the Veteran told a private clinician that he was experiencing swelling, redness, and pain in his right 4th toe after wearing new shoes or boots that were too tight and being on his feet a lot while delivering mail in his capacity with the United States Postal Service.  The clinician diagnosed him with a right 4th toe contusion.

Also in November 2004, the Veteran told his private physician, K.T., M.D., that he was experiencing pain in his right foot.  The physician administered x-rays and found that his right foot was negative for any fracture or dislocation.  The physician found that his bony structures appeared normal and his soft tissues were intact.

In March 2007, the Veteran told a private clinician that he had stepped on a rusty nail one week ago at work, and was experiencing moderate pain in his right foot.  He also reported experiencing fever, chills, nausea, and muscle aches thereafter.  The clinician diagnosed him with a right trauma foot injury, cellulitis, fever, and body aches.

Also in March 2007, the Veteran sought treatment from K.T. for the puncture wound and pain in his right foot.  The physician administered x-rays and again found that the Veteran's right foot was negative for fracture or dislocation.  The physician again found that his bony structures appeared normal and his soft tissues were intact.  Additionally, the physician found no evidence of a foreign body or air within the soft tissues.

VA provided the Veteran with a C&P examination of his right foot in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that he experienced a twisting injury to his right foot when jumping off of a military vehicle in 1987.  He noted that he has intermittent discomfort particularly with weather changes.  On examination, the VA examiner found that the Veteran had no right foot symptoms.  The examiner further found that the Veteran's right foot had no abnormal findings, no evidence of foot or toe deformities, and no evidence of flatfoot.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the December 2008 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data for the absence of any right foot disorder.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's report.

Similarly, the private clinicians' reports regarding the Veteran's right foot also constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board notes that the Veteran has contended on his own behalf that his claimed right foot disorder is related to his military service, to specifically include marches, field hikes, and jumping off of a military vehicle.  The Veteran has alternatively contended that his claimed right foot disorder resulted from his service-connected back disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the Veteran has not been diagnosed with a right foot disorder during the pendency of the claim.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

As noted above, the Veteran also told the December 2008 VA examiner that he has intermittent discomfort in his right foot, particularly with weather changes.  However, a claim of service connection for discomfort or pain alone cannot be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Moreover, to the extent that the Veteran disputes the December 2008 VA examiner's determinations that his right foot had no abnormal findings, no evidence of foot or toe deformities, and no evidence of flatfoot, the Board finds that the examiner's medical conclusions are entitled to greater probative weight based on the examiner's superior medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Furthermore, while the Veteran has offered only conclusory statements regarding the relationship between his in-service marching and jumping and his claimed right foot disorder, the December 2008 VA examiner took into consideration all of the relevant facts in making his findings, to include the absence of abnormal findings or deformities on examination.  Therefore, the Board accords greater probative weight to the December 2008 VA examiner's opinion.

Additionally, to the extent that the Veteran has contended that he has experienced right foot symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the Board finds that the credibility of the Veteran's report of continuous symptoms since service is outweighed by the contemporaneous evidence of record.  As noted above, in Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's feet were normal.  Likewise, in Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "foot trouble."  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  The x-ray evidence provided by the Veteran's private clinician in November 2004 and March 2007 also shows that the Veteran did not have a continuous disorder since service.

The Board further finds that a new examination to consider whether the Veteran's claimed right foot disorder is etiologically related to his service-connected back disability is unwarranted because the Veteran has provided nothing more than a conclusory generalized lay statement in linking his alleged right foot disorder with his service-connected back disability.  Waters, supra.

Therefore, the Board finds that service connection is not warranted for a right foot disorder as such is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's marching or alleged jumping off of a vehicle.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for an Ear Infection

The Veteran contended at his July 2011 Board hearing that he had a chronic ear infection in service which was treated with Amoxicillin.  Id. at pp. 6-7.  He reported that "I wasn't in water a lot or anything where I could get some type of infection.  But for some reason it would occur.  I have not experienced any of those issues of chronic ear infection since then."  Id. at p. 7.

The Veteran's service treatment records include evidence of an ear infection in service.  In July 1976, a clinician found that the Veteran had slight tenderness in his right ear upon insertion of the otoscope, with slight inflammation; the clinician diagnosed the Veteran with mild otitis media (i.e., ear infection).  In May 1978, a clinician diagnosed the Veteran with hay fever, and noted that he had drainage present in his ears; the Board notes that the Veteran is already in receipt of service connection for seasonal allergies.  In March 1979, the Veteran complained of ear pain.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's ears and eardrums were normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, ear trouble.

After service, in August 2006, the Veteran told a private clinician that he was experiencing sharp, shooting pains in his left ear which felt like an "electric shock."  The Veteran reported that he had been experiencing the left ear pain for 10 days, and denied having any drainage or trauma.  The clinician found minimal swelling of and vesicles (a bubble of liquid within another liquid) on the Veteran's left ear, as well as a tender mastoid.  The clinician diagnosed the Veteran with zoster, mastoiditis, and cellulitis.  (The Board notes that the Veteran's diagnosed zoster and cellulitis are considered as part of his claim for service connection for a rash.)

VA provided the Veteran with a C&P examination of his ears in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported having recurrent ear infections while in service, and being told that he had problems with his inner ear.  The clinician also noted that he was diagnosed with herpes zoster in his left ear in 2007.  The examiner found that the Veteran had normal pinna and external ear canals, normal tympanic membranes, and no discharge bilaterally.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the December 2008 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data for the absence of any ear disorder.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's report.

In the instant case, the Board finds that the Veteran has not been diagnosed with a ear infection disorder during the pendency of the claim.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra; McClain, supra.  Moreover, the Veteran testified at this July 2011 Board hearing that he has "not experienced any of those issues of chronic ear infection since [service]."  Id. at p. 7.

Therefore, the Board finds that service connection is not warranted for an ear infection.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an ear infection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Service Connection for Vertigo

The Veteran contends in his August 2007 claim that he began experiencing vertigo in 1992, and that he was treated for that disorder in service from 1992 to 1993.

At his July 2011 Board hearing, the Veteran reported that when he first experienced vertigo, he "got out of bed and fell."  Id. at p. 7.  He noted that he then went to sick bay and was treated with medication.  Id. at pp. 7-8.  The Veteran asserted that he continues to experience dizziness.  Id. at p. 8.  He also noted that he returned to his doctor in 2007 for treatment of his dizziness, and was prescribed Antivert.  Id. at p. 8.  The Veteran noted that "I currently take that [medication] so I'm still experiencing that problem."  Id. at p. 8.

The Veteran's service treatment records include evidence of a diagnosis of and treatment for vertigo in service.  In March 1992, the Veteran told a clinician that he had been experiencing episodes of vertigo for three days, each lasting less than 30 seconds.  The Veteran associated the episodes with sudden head movements and changing positions when supine.  The Veteran reported no associated headaches, nausea, visual disturbances, tinnitus, decreased hearing, ear pain, or upper respiratory infection (URI) symptoms.  The clinician diagnosed the Veteran with benign positional vertigo, and advised changing positions slowly.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's ears, eardrums, and neurologic systems were normal.  Significantly, no results of any equilibrium and psychomotor testing-which were to have been filled out in part 72 of the Reports of Medical Examination-were recorded.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, dizziness or fainting spells.

After service, in August 2006, the Veteran told his treating clinician that he had been experiencing dizziness when getting out of bed for one to two months.

In December 2007, another private clinician, V.J., D.O., wrote that the Veteran had been seen at her clinic for vertigo.  She noted that while it was currently resolved, it may recur.

VA provided the Veteran with two C&P examinations of his vertigo in December 2008.  In the first examination, the examiner reviewed the Veteran's claims file and medical records.  The Veteran reported that he has symptoms of vertigo.  The examiner did not provide an etiological opinion.

In the second December 2008 VA C&P examination, the examiner noted that he had not reviewed the Veteran's service treatment records.  The examiner wrote that "During the Veteran's [earlier] audiology C&P exam the Veteran reported having episodic, positional vertigo, lasting minutes when lying down in bed.  He reported the onset began in 1990.  He reported [that] doing the prescribed neck exercises and reposition[ing] his body relieves the symptoms and episodes.  His report to this Clinician was inconsistent with his report to the APN [Advanced Practice Nurse] on 08Dec2008.  There was no report to this Clinician of ear infections or vertigo associated with ear infections of herpes zoster in his left ear [in] 2007.  The Veteran's claim for vertigo since military service was also inconsistent with his earlier report.  The Veteran denied having any dizziness at the time of his 12Mar1997 Report of Medical History for his military retirement.  Therefore, it was this Clinician's opinion [that] this Veteran's episodic positional vertigo was less likely than not due to or aggravated by his any condition or injury [sic] that occurred during military service."

In an August 2011 letter, V.J., D.O., the Veteran's treating clinician, wrote that the Veteran continues to have intermittent vertigo, for which he takes Antivert and continues to be treated by physicians.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this case, the private clinicians' and VA examiners' statements constitute competent medical evidence.

However, the Board finds that the December 2008 VA examiner's etiological conclusions are entitled to limited probative weight for three reasons.  First, the examiner's description of the Veteran's service treatment records was unfairly selective.  Specifically, the examiner noted the Veteran's March 1997 Report of Medical History in which he denied ever having experienced dizziness, but omitted (or was unable to access) an in-service clinician's March 1992 diagnosis of benign positional vertigo.  Although the Veteran's motivation for denying his past dizziness on his March 1997 Report of Medical History is unclear to the Board, that denial does not in any way invalidate the documented diagnosis of vertigo by an in-service clinician.

Second, the examiner relies heavily on perceived inconsistencies in rendering his negative etiological opinion, but those ostensible inconsistencies appear to be the result of the examiner's misreading of the record rather than an attempt at deception by the Veteran.  For example, the Veteran likely did not associate his vertigo with his prior diagnosis of herpes zoster in his left ear because no clinician has made any such association.  Likewise, as discussed above, the inconsistency between the Veteran's denial of dizziness in his March 1997 Report of Medical History and his statement to the examiner alleging vertigo in service is substantially resolved by an in-service clinician's March 1992 diagnosis of benign positional vertigo.  Consequently, the Board finds no material inconsistencies sufficient to substantiate a negative opinion.

Third, the examiner's rationale is too conclusory to constitute a basis upon which the Board can rely.  Allday v. Brown, 7 Vet. App. 517 (1995).  Specifically, the examiner neither mentioned the Veteran's March 1992 in-service diagnosis of vertigo, nor provided any rationale for why the Veteran's post-service diagnosis of and treatment for vertigo was unrelated thereto.  Moreover, the examiner's statement that the "Veteran's episodic positional vertigo was less likely than not due to or aggravated by his any condition or injury [sic] that occurred during military service" is, in this context, too broad to permit review.  (Emphasis added.)  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (the examiner is required to provide a rationale for his opinions in order to facilitate review by VA and appellate courts.); Stefl, supra at 124 (2007) (the examiner must support any conclusions with an analysis that the Board can consider and weigh against contrary opinions).  For these three reasons, the examiner's negative etiological opinion cannot support a denial of service connection.

The Board finds that the Veteran's consistent and credible lay statements of continuity of symptomatology, combined with both an in-service clinician's March 1992 diagnosis of benign positional vertigo and a current diagnosis thereof by his treating clinician in August 2011, are sufficient to warrant a grant of service connection.  38 C.F.R. § 3.303(b); McClain, supra.

The Veteran is competent to report experiencing continuing symptoms of vertigo during and after service.  Layno, supra; Jandreau, supra.  Moreover, the Veteran's statements are credible both because of their internal consistency, and because they are corroborated by the aforementioned medical diagnoses during and after service.  Madden, supra.

Attributing the benefit of the doubt to the Veteran, the Board finds that his vertigo warrants service connection based on his competent and credible lay statements of continuous symptomatology since service, and his diagnoses of vertigo during service, after service, and during the pendency of the claim.  Accordingly, service connection for the Veteran's vertigo is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Service Connection for TB with a Positive Conversion and Elevated Enzymes

The Veteran contends in his August 2007 claim that his TB and elevated enzymes began in February 1994, and that he was treated for those disorders in 1994.

In his July 2011 Board hearing, the Veteran reported that he tested positive for TB in September 1993.  Id. at p. 8.  He stated that he was given medication in response, and that his liver was monitored via blood tests.  Id. at p. 8.  The Veteran stated that he was taken off of the medication because he started having rashes, and he was told that he did not need the medication anymore.  Id. at p. 8.  (The Board notes that the Veteran has a separate claim for rashes, discussed below.)  The Veteran reported that "I don't think I have tuberculosis obviously, but certainly I had been exposed to it and medication was used for that."  Id. at p. 8.  The Veteran clarified that he never actually had TB, but was just exposed to it.  Id. at p. 14.  He also testified that he does not know whether he has a disability as a result of his elevated enzymes.  Id. at pp. 14-15.

The Veteran's service treatment records include discussion of TB and elevated enzymes.  In July 1981, a clinician noted that the Veteran had no TB contact.  In October 1993, a physician evaluated the Veteran for a positive PPD (purified protein derivative of tuberculin) skin test, which the clinician noted was initially detected in February 1993.  The physician found that the Veteran was asymptomatic and denied any cough, fever, night sweats, or chills.  The physician noted that the Veteran "is not known to have any active case of TB."  The physician provided a diagnosis of Class II TB, indicating a positive PPD skin test (converted between 1990 and 1993), but "NO EVIDENCE OF ACTIVE DISEASE."  (Capitalization in original.)  In February 1994, a clinician again noted that the Veteran had a positive PPD skin test in February 1993; the Veteran reported experiencing mild tiredness and a mild rash which disappeared after two or three days.  Also in February 1994, a clinician found that the Veteran had elevated liver enzymes, and recommended that he stop taking vitamin B6 and isoniazid (INH; which is used to prevent or treat TB) for two weeks.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's lungs, viscera, and endocrine system were normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, tuberculosis or liver trouble.

After service, VA provided the Veteran with a C&P examination of his claimed TB and elevated enzymes in December 2008.  The examiner reviewed the claims file and medical records.  The examiner noted that the Veteran showed a positive conversion to the TB tine test (PPD) in 1994, but there was no documented evidence of TB.  The examiner further noted that the Veteran was given INH, but had adverse reactions including elevated liver enzymes, after which he had no further treatment.  The examiner noted that the Veteran has no history of TB, takes no current treatments for TB, has not had the disease after active service, and has no sequelae to this condition.

In direct and inexplicable contravention to the above, the VA examiner opined that the Veteran's tuberculosis and TB conversion is caused by or a result of injury or illness that occurred while he was in service, because those "conditions are documented in the Veteran's SMRs [service medical records]."

The Board finds that it can assign no probative weight to the VA examiner's conclusion because it is directly contradicted by all of the available evidence of record-including the Veteran's own testimony to the Board, the October 1993 physician's findings, the clinicians' findings in their Reports of Medical Examination, the Veteran's notations in his Reports of Medical History, and the VA examiner's own discussion of the record-which demonstrates that the Veteran has no TB and no sequelae thereto.

Additionally, a positive TB tine test and elevated enzymes are not disabilities subject to service connection.  Rather, such are a test result.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296   (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In the instant case, the Board finds that the Veteran has not been diagnosed with TB or any elevated enzyme disorder during the pendency of the claim.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra; McClain, supra.  Moreover, the Veteran testified at this July 2011 Board hearing that he never actually had TB, and does not know whether he has any disability as a result of his elevated enzymes.  Id. at pp. 14-15.  Moreover, the objective medical evidence of record fails to demonstrate TB or any currently diagnosed disorder related to his elevated enzymes.

Therefore, the Board finds that service connection is not warranted for TB with a  positive conversion or elevated enzymes.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for TB with a positive conversion and elevated enzymes.  As such, that doctrine is not applicable in the instant appeal, and those claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



F.  Service Connection for Hypertension

The Veteran contends in his July 2011 Board hearing that he had some high blood pressure readings during service.  Id. at p. 10.  He noted that he was on medication for hypertension in the past (although he did not specify whether this was during service), but he stated that he is not currently on medication for hypertension.  Id. at pp. 10-11.

The Veteran's service treatment records include multiple blood pressure readings.  Additionally, in a March 1984 Report of Medical Examination, a clinician diagnosed the Veteran with labile hypertension, which was deemed not disqualifying.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, high or low blood pressure.

After service, in January 2004, a private clinician noted that the Veteran had a history of hypertension.  In March 2007, a private clinician diagnosed the Veteran with hypertension, and noted that it was stable.  In December 2007, V.J., D.O., noted that the Veteran had been seen in her clinic for hypertension.  She noted that it was currently resolved, but may be a problem again in the future.

VA provided the Veteran with a C&P examination of his hypertension in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that he was told that he had high blood pressure when leaving service.  The Veteran also noted that he is not currently receiving treatment for hypertension.  The examiner found that there is documentation of treatment for hypertension in service, but that there is no evidence of residuals from that condition.  The examiner further found that the Veteran does not require continuous medication for hypertension.  On examination, the Veteran had blood pressure readings of 152/93, 143/81, and 146/98 (systolic/diastolic).  The examiner noted that there are no significant occupational effects, or effects on usual daily activities, resulting from the Veteran's claimed hypertension.  The examiner further found that the Veteran's claimed hypertension was not a disabling condition at the time of the examination.  The examiner opined that the Veteran's hypertension is caused by or a result of an injury or illness that occurred while in service, because hypertension was documented in his service treatment records.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this case, the private clinicians' and VA examiner's statements constitute competent medical evidence.

In addition to the VA examiner's positive etiological opinion, the Veteran's claim for service connection for hypertension is further substantiated because the Veteran was diagnosed with that chronic disease during service, and had subsequent manifestations of hypertension thereafter which were not clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b), 3.309.

Attributing the benefit of the doubt to the Veteran, the Board finds that hypertension warrants service connection based on his diagnosis of hypertension in service in March 1984, his diagnosis of hypertension after service, and the December 2008 VA examiner's positive etiological opinion and rationale.  Accordingly, service connection for the Veteran's hypertension is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

G.  Service Connection for Gingivitis

Relevant to dental disorders such as gingivitis, the Board observes that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

The Veteran contends in his August 2007 claim that his gingivitis began in February 1989, and that he was treated for that disorder in 1989.

In his July 2011 Board hearing, the Veteran reported that he was first diagnosed with gingivitis in service, and that he continues to have ongoing bleeding and receding gums.  Id. at p. 11.  The Veteran also reported that his dentist treated him for gingivitis during active duty.  Id. at p. 11.

The Veteran's service treatment records include a diagnosis of gingivitis in his March 1990 Report of Medical Examination.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, severe tooth or gum trouble.

After service, VA provided the Veteran with a C&P examination of his dental condition in December 2008.  The examiner reviewed the claims file and medical records.  The examiner found that the Veteran's teeth were in good repair, and that his gums were normal.  The examiner did not provide a diagnosis or etiological opinion with respect to the Veteran's claimed gingivitis.

In December 2008, the Veteran's private dentist, C.W.S., D.D.S., wrote that he had been treating the Veteran since July 1996, when the Veteran was in active duty, and at which time he presented with a variety of dental concerns, including Type III periodontal disease.  The dentist noted that he has treated the Veteran with four quadrants of root planning and scaling.  He opined that "While [the Veteran's] perio disease has not worsened substantially, his tissues remain clinically inflamed and he would benefit from more aggressive treatment therapy."

However, acute periodontal disease such as gingivitis is not subject to service connection for compensation or treatment purposes.  38 C.F.R. § 3.381.  Consequently, the Veteran's claim is denied.




H.  Service Connection for Sickle Cell Trait

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  The Veteran withdrew his appeal as to the issue of entitlement to service connection for sickle cell trait at his July 2011 Board hearing.  Id. at p. 9.  Consequently, the criteria are met for withdrawal of that claim.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

Service connection for degenerative joint disease of the left hip status post arthroplasty is granted.

Service connection for a right foot disorder is denied.

Service connection for an ear infection is denied.

Service connection for vertigo is granted.

Service connection for TB with a positive conversion is denied.

Service connection for elevated enzymes is denied.

Service connection for hypertension is granted.

Service connection for gingivitis is denied.

The issue of entitlement to service connection for sickle cell trait is dismissed.


REMAND

With respect to the remainder of the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.

A.  Service Connection for a Right Hip Disorder, to Include as Secondary to Service-Connected DDD of the Lumbar Spine

At his July 2011 Board hearing, the Veteran stated that he has arthritis of the right hip, and that "it had started certainly when I was on active duty."  Id. at p. 4.  The Veteran elaborated that his right hip disorder "has not caused me significant problems."  Id. at p. 4.  He also asserted that, in the alternative, his right hip disorder may be related to his service-connected DDD of the lumbar spine, and that his back disorder may have made his right hip disorder worse.  Id. at pp. 12-13.  The Veteran explained that he went to a doctor in 2000, after service, and the doctor diagnosed him with arthritis in both hips-left more severe than right-based on x-ray evidence.  Id. at p. 3.

Additionally, the Veteran's representative requested that the claim for service connection for a right hip disorder be remanded in order to obtain a VA examiner's opinion as to whether his right hip disorder is related to his service-connected back disability.  Id. at p. 25.

The Veteran's service treatment records include evidence of treatment for a right hip disorder at three non-VA facilities: Greater Lansing Rehabilitation Agency (GLRA), Lansing Area Medical Services (LAMS), and Michigan State University Sports Medicine (MSUSM).  In an August 1994 GLRA document, J.D., S.P.T., noted that the Veteran reported that he was playing basketball in July 1994 when he felt a pull and pain on the right side of his lower back that never dissipated.  The Veteran reported having pain in his right hip.  Six days later, J.D. noted that the Veteran's right hip flexors tested in supine 4/5.  The Veteran later reported feeling stiffness and pain in his right hip.  At discharge-16 days after the initial report-J.D. found that the Veteran's hip flexion had improved to 5/5.

In an August 1994 LAMS document, a clinician noted that the Veteran reported that he still has off and on pain and stiffness in his right hip, although he felt a great improvement and overall does feel better.

In an October 1994 MSUSM document, a clinician noted that the Veteran had an initial injury in July 1994.  The clinician recorded that the Veteran reported experiencing right lower back pain with radiation to his hip.  The clinician diagnosed the Veteran with lumbosacral dysfunction with secondary radiculopathy.  He also diagnosed the Veteran with a short right leg, and prescribed a 3/16" heel lift.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's musculoskeletal system was normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "arthritis, rheumatism, or bursitis," or a "bone, joint, or other deformity."

After service, in September 2000, a private physician, E.C.C., M.D., of Sparrow Health Systems, administered x-rays of the Veteran's left hip; it is unclear whether x-rays of the right hip were accomplished.  E.C.C. found some degenerative changes present with joint space narrowing, sclerosis and osteophyte formation which were "greater in the left hip then [sic] in the right."  The physician noted a clinical indication that the Veteran had been experiencing pain for 4 years (i.e., since 1996), however because of the heading "LEFT HIP," it is unclear whether that history applied to both hips or only to the left.

In January 2004, E.C.C. administered an x-ray of the Veteran's bone length and determined that there was no evidence of a leg length discrepancy.  By contrast, in July 2006, J.C., M.D. administered another x-ray of the Veteran's bone length and determined that the Veteran's left lower extremity is 0.3 millimeters (mm) shorter than his right.

In December 2007, V.J., D.O., noted that the Veteran has DJD in both hips, the initial evaluation of which was done in 2000.  She found that the Veteran's "right hip is also a problem and will possibly need replacement in the future."

VA provided the Veteran with a C&P examination of his right hip in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that his right hip pain began in 1995, related to jumping off of military vehicles.  The Veteran reported that his right hip has gotten progressively worse.  The examiner noted that the Veteran had right hip arthritis in 1997, although the source of that information is unclear.  The examiner found that the Veteran had limited ROM of his hips due to arthroplasty and morbid obesity.  The examiner included a VA radiologist's findings, also dated December 2008, that the Veteran has a normal right hip based on x-ray evidence.

The VA examiner opined that the Veteran's bilateral hip condition "IS AS LEAST AS LIKELY AS NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF injury or illness that occurred while in the service."  (Capitalization in original.)  However, the examiner wrote as a rationale that "There is no evidence of treatment for a hip condition in his SMRs.  The Veteran reports having duty that required him to jump off of trucks which could be a mechanism of injury.  This is also likely due to his morbid obesity.  He has a reported leg length discrepancy but this isn't documented until 2006."  Additionally, the examiner opined that "Although the Veteran reports discomfort in his right hip, there is no evidence of a [right] hip condition.  He has [a] normal xray.  His range of motion is limited by his morbid obesity."

The Board finds that a new examination is required for three reasons.  First, a new examination is needed to resolve the discrepancy between the December 2008 VA examiner's determination based on x-ray evidence that the Veteran's right hip is normal, and the September 2000 and December 2007 clinicians' findings of degenerative changes in the Veteran's right hip.  Second, as the Veteran's representative requested at the July 2011 Board hearing, a new examination is required in order to obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected back disability caused the Veteran's right hip disorder, or aggravated it beyond the natural progress of the disease.  Third, a new examination is required because of the factual error made by the December 2008 VA examiner.  As noted above, the examiner erred in her finding that the Veteran's "leg length discrepancy...isn't documented until 2006."  In fact, an in-service clinician specifically wrote that the Veteran had a leg length discrepancy and a lift in his right shoe at part 74 of his June 1995 Report of Medical Examination, and a Michigan State University Sports Medicine clinician also noted the discrepancy in an October 1994 report which is included in the Veteran's service treatment records.

Additionally, while on remand, the Veteran should be provided VCAA notice as to the secondary aspect of his claim-this is, service connection for a right hip disorder as secondary to his service-connected back disability.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right hip on remand.


B.  Service Connection for a Left Foot Disorder, to Include as Secondary to Service-Connected DDD of the Lumbar Spine

The Veteran contends in his August 2007 claim that he sustained a left foot injury in service which was treated in 1990.

At his July 2011 Board hearing, the Veteran asserted that he sustained multiple injuries to his feet during marches and field hikes in service.  Id. at p. 6.  He described his feet as being "just battered on the bottom."  Id. at p. 6.  The Veteran stated that, during service, his feet were "patched...up" and treated with moleskin when he sought treatment in sick bay, and that he had sometimes treated them on his own by soaking them and keeping them dry.  Id. at p. 6.  He also asserted that, in the alternative, his left foot disorder may be related to his service-connected DDD of the lumbar spine, and that his back disorder may have made his left foot disorder worse.  Id. at pp. 12-13.

The Veteran's service treatment records include evidence of left foot treatment.  In August 1983, a clinician examined the Veteran to determine his suitability for attendance at the United States Marine Corps (USMC) Staff Academy, and found no problem with the Veteran's feet.  In July 1990, the Veteran sought treatment for pain in his left foot; he denied any trauma or history of fracture, but stated that he felt pain when bending his toes while walking or running.  The clinician diagnosed the Veteran with a possible stress fracture (SF) of his left second metatarsal (MT), and advised a two week rule (TWR) of no running.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's feet were normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "foot trouble."

After service, in October 2000, a private physician, M.O., M.D., performed an x-ray of the Veteran's left foot and found "an oblique lucency through the cuboid bone, which could represent a nondisplaced fracture....There is otherwise no definite foot fracture or dislocation noted."  The physician recommended correlating the oblique lucency with the precise clinical site of tenderness.

In February 2005, the Veteran informed a private clinician that he had slipped on ice earlier in the week and injured his left foot.  The Veteran complained of burning at night (NOC) and heel pain.  The clinician diagnosed the Veteran with a left foot sprain, a blister on his heel, and an early cellulite area on his left heel.  The clinician recommended treatment with bacitratcin and a band-aid.

Also February 2005, another private physician, M.J.J., M.D., performed an x-ray of the Veteran's left foot and found that it was negative for any fracture, dislocation, or significant arthropathy.

VA provided the Veteran with a C&P examination of his left foot in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that he twisted his left foot in service in 1987 when jumping off of a truck, and that he was treated with crutches at that time.  The Veteran stated that he now has intermittent residual pain in his left foot with weather changes, and that the problem is exacerbated by walking on uneven surfaces.  The examiner found point tenderness over the 5th metatarsal area of the Veteran's left foot.  A radiologist administered an x-ray of the Veteran's left foot in conjunction with the C&P examination and found claw toes and a very small spur at the attachment of the plantaris fascia to the calcaneus; he diagnosed the Veteran with a flexion deformity of the 2nd through 5th toes of his left foot.  The examiner diagnosed the Veteran with a left foot strain.  She noted that the strain had no significant effects on the Veteran's usual occupation, and no effects on his usual daily activities.  The examiner opined that "The Veteran has flexion deformities of the 2nd to the 5th toes that are not related to an injury that occurred while in the service.  There is no evidence of residual fracture."

The Board notes that a new examination is required for two reasons.  First, as the Veteran's representative requested at the July 2011 Board hearing, a new examination is required in order to obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected back disability caused the Veteran's left foot disorder, or aggravated it beyond the natural progress of the disease.  Second, a new examination is required because the December 2008 examiner's rationale is too conclusory to constitute a basis upon which the Board can rely.  Allday, supra.  Specifically, the examiner offers no explanation as to why the Veteran's flexion deformities of the 2nd to the 5th toes are unrelated to, and not residuals of, the documented July 1990 possible stress fracture of the Veteran's left 2nd metatarsal.  Although the intervening February 2005 injury may represent a potential explanation thereof, the examiner does not cite that injury anywhere in her report, and the Board lacks the requisite expertise to rely on such an inference.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, while on remand, the Veteran should be provided VCAA notice as to the secondary aspect of his claim-this is, service connection for a left foot disorder as secondary to his service-connected back disability.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his left hip on remand.

C.  Service Connection for a Left Leg Disorder, to Include as Secondary to Service-Connected DDD of the Lumbar Spine

The Veteran contends in his July 2011 Board hearing that he saw a doctor at Michigan State University between 1993 and 1997 who informed him that one of his legs was shorter than the other, and provided him with an orthotic for his shoe.  Id. at p. 5.  The Board notes that while a Michigan State University Sports Medicine clinician did find in October 1994 that the Veteran had an anatomic short right leg, and prescribed a 3/16" heel lift, the clinician did not diagnose any left leg disorder.

The Veteran also asserted that, in the alternative, his claimed left leg disorder may be related to his service-connected DDD of the lumbar spine, and that his back disorder may have made his left hip disorder worse.  Id. at pp. 12-13.

The Veteran's service treatment records include evidence of left leg treatment.  In October 1978, the Veteran told a treating clinician that he had been in an auto accident, and only complained of an injury to his left leg.  The clinician found objective evidence of left leg trauma, and diagnosed the Veteran with an approximately 1/4" diameter laceration to the medial anterior area of his left shin.  The clinician found that there were no hemorrhages or fractures.  The clinician prescribed cleansing, bacitracin ointment, and sterile dressing.

In August 1983, a clinician examined the Veteran to determine his suitability for attendance at the USMC Staff Academy, and found no problem with the Veteran's legs.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, and March 1997, clinicians found that the Veteran's lower extremities were normal.  In June 1995, the clinician noted a leg length discrepancy by history (hx), but noted at part 74 that the Veteran wore a lift in his right shoe, and had no further problems; the clinician did not diagnose a left leg disorder.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "cramps in your legs," "arthritis, rheumatism, or bursitis," or a "bone, joint, or other deformity."

After service, in January 2004, a private physician, E.C.C., M.D., administered x-rays and determined that there was no evidence of a leg length discrepancy.

In November 2004, another private physician, W.C., M.D., administered x-rays of the Veteran's left knee and determined that he had slight degenerative and hypertrophic changes.  The clinician diagnosed the Veteran with DJD of the left knee.

In February 2005, the Veteran sought treatment from a private clinician; he noted that he had slipped on the ice earlier that week and twisted his left ankle.  As discussed in the Remand section, the clinician diagnosed the Veteran with a left foot sprain and other left foot disorders.  The clinician did not diagnose a left leg or left knee disorder.

In July 2006, a private physician, J.C., M.D., administered x-rays and found that the Veteran had a leg length discrepancy.  Specifically, he found that the Veteran's left leg was 0.3 millimeters (mm) shorter than his right leg.

VA provided the Veteran with a C&P examination of his left leg in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that he had no symptoms associated with his left lower extremity.  The examiner found that the Veteran's left lower extremity, including peripheral pulses, was normal on examination.

The Board notes that a new examination is required for two reasons.  First, in light of the Veteran's credible allegations of jumping on and off tanks and engaging in field marches with full packs and full loads during his approximately 20 years of service (see July 2011 Board hearing at pp. 4-5)-which were substantiated by his service personnel records-the Board finds that an examination of the Veteran's left lower extremity should include x-ray evidence.  The Board notes that this is especially important in this case because the Veteran has a November 2004 diagnosis of DJD of the left knee based on x-ray evidence.  While the Board recognizes that the November 2004 diagnosis did not occur during the pendency of the claim (i.e., during or after August 2007), the combination of decades of rigorous service and a recent diagnosis of DJD warrant an x-ray before an examiner can fairly conclude that the Veteran has no current left leg disorder.  Second, as the Veteran's representative requested at the July 2011 Board hearing, a new examination is required in order to obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected back disability caused a left leg disorder, or aggravated it beyond the natural progress of the disease.

Additionally, while on remand, the Veteran should be provided VCAA notice as to the secondary aspect of his claim-this is, service connection for a left leg disorder as secondary to his service-connected back disability.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his left leg on remand.

D.  Service Connection for Bilateral Hearing Loss

The Veteran contends in his July 2011 Board hearing that his hearing was deteriorating as he got closer to retirement.  Id. at p. 6.  He attributed this to his time in service being around machinery and firing tank rounds.  Id. at p. 6.  He further stated that his wife noticed that he could hear better out of one ear than the other, and that this had prompted him to file his claim.  Id. at p. 6.  The Veteran also asserted that his hearing loss has affected his employment.  Id. at p. 6.  The Veteran stated that the full extent of his hearing loss was not reflected in the December 2008 VA examination results.  Id. at pp. 6, 13-14.  Additionally, the Veteran testified that his hearing has gotten worse since the December 2008 VA examination.  Id. at p. 13.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's service treatment records include no complaints, diagnoses, or treatment of hearing loss.  In a March 1984 record, the Veteran reported that he had ear plugs.  Multiple audiograms are available in his service treatment records, including his Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, hearing loss.

After service, VA provided the Veteran with a C&P examination of his bilateral hearing in December 2008.  The examiner reviewed the claims file and the medical records.  The Veteran reported experiencing hearing loss in his left ear since his separation from service in 1997.  He also reported having temporary bilateral ringing in his ears after firing weapons on the firing range during his military service.  On examination, the Veteran had pure tone thresholds, in decibels (dB), of 15, 15, 10, 10, and 20 for the frequencies of 500 Hertz (Hz), 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz in his left ear.  He therefore had an average of 13.75 dB.  The Veteran had pure tone thresholds, in dB, of 15, 10, 10, 5, and 15 for the frequencies of 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz in his right ear.  He therefore had an average of 10 dB.  Additionally, the examiner found that the Veteran had 100 percent speech recognition scores bilaterally.  The examiner opined that the examination showed bilateral clinically normal hearing sensitivity.

The Board notes that an additional examination is required in light of the Veteran's credible reports of audiological trauma in service (e.g., being around machinery and firing tank rounds), and his allegation that his hearing disability was not fully reflected in the December 2008 VA examination results as such has increased in severity since that time.

Additionally, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss on remand.

E.  Service Connection for a Vision Disorder, and Service Connection for a Bilateral Eye Disorder

The Veteran contends in his August 2007 claim that he sustained an eye condition in March 1994, and that he was treated for it in 1994.

In his July 2011 Board hearing, the Veteran asserted that he has partial blindness in one eye.  Id. at p. 6.  He stated that he did not need to wear glasses prior to entering service, he first needed glasses in service, and he continues to need glasses for his vision.  Id. at p. 6.  The Veteran stated that during his service in tanks, "when we [went] to the gunning range, we sometimes [had] to observe the tank rounds shooting down range.  And on occasion I [got] a speck of grain of sand or something to hit my eye and [it] certainly cause[d] problems.  And so some of the issues with my eyes were due to that and the others are just [because] my eyes were getting bad over time because of my age."  Id. at p. 6.

With respect to his vision, the Veteran's service treatment records include diagnoses of a myopic astigmatism in January 1992 and a myopic crescent in March 1994.  With respect to other disorders of the eyes, the Veteran's service treatment records include diagnoses of bilateral conjunctivitis in May 1980, and a right eye contusion sustained while playing rugby in April 1981.  The Veteran also reported having itchy and watery eyes in May 1978, but the clinician diagnosed him with hay fever; the Veteran is already in receipt of service connection for his allergies.

In Reports of Medical Examination dated April 1976, September 1976, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's eyes, ophthalmoscopic system, pupils, and ocular motility were normal.  In the September 1977 Report of Medical Examination, the clinician found that the Veteran's ophthalmoscopic system, pupils, and ocular motility were normal, but noted that he had defective distant vision NCD (not considered disqualifying).

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, eye trouble.

After service, the Veteran told a private clinician in August 2006 that light bothers his eyes, and that he has blurred vision in his left eye.

VA provided the Veteran with a C&P examination of his eyes in December 2008.  The examiner reviewed the claims file and medical records.  The examiner noted that the Veteran wears corrective lenses.  The Veteran reported that he has "floaters" in his eyes, and a sense of spontaneous and brief post-flash symptoms-usually in his left eye-which cause him to stop his activities.  The examiner noted no eye symptoms bilaterally.  The examiner also found that the Veteran's reaction of pupils to light and accommodations was normal bilaterally; his gross visual field assessment was normal bilaterally; and there was no other abnormality of his fundus, lids, eyebrows, or conjunctivae.  The examiner did not provide a diagnosis or etiological opinion.

The Board observes that, generally, a refractive error of the eye is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

The Board notes that a new eye and vision examination is required as the December 2008 examination is inadequate because the examiner did not opine as to whether the Veteran's eye and/or vision disorder resulted from service, including from getting sand in his eye while serving in a tank or as a result of his right eye contusion sustained while playing rugby in April 1981.  Moreover, he did not offer an opinion regarding whether the Veteran's refractive error(s) of the eye was subject to, or aggravated by, a superimposed disease or injury during service, to include his report of exposure to specks of sand in the eyes or his right eye contusion sustained while playing rugby in April 1981, that resulted in additional disability.  As explained above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his eye and vision disorders on remand.

F.  Service Connection for a Rash

The Veteran contends in his July 2011 Board hearing that "being exposed to dirt and sand at 29 Palms caused a reaction to my skin."  Id. at p. 11.  The Veteran specified that his skin is sometimes flaky, including on his hand, and that his skin dries and peels.  Id. at p. 11.  He characterized his skin disorder as eczema.  Id. at pp. 11, 15.  Additionally, the Veteran asserted that his rashes or eczema may also be due to pills that he took during service for TB.  Id. at pp. 8, 15.

The Veteran's service treatment records include multiple diagnoses and treatment of skin rashes.  In September 1978, the Veteran reported that he was experiencing constipation, and the clinician diagnosed him with that and a rash on his anal region, and recommended medication.  Later that month, a clinician diagnosed the Veteran with probable pruritus ani.  In February 1979, the Veteran again sought treatment for a perianal rash, and the clinician diagnosed him with a possible continuation of pruritus ani.  In March 1979, a clinician noted that the Veteran had been experiencing a rash in his perianal region for eight months; he prescribed pads.  In April 1979, a clinician diagnosed the Veteran with pruritus ani.  In April 1980, and again in May 1980, a clinician diagnosed the Veteran with jock rash.  In March 1982, a clinician diagnosed the Veteran with clogged pores on his buttock.

With respect to a rash resulting from preventative treatment for TB, a clinician in February 1994 noted that the Veteran reported experiencing a mild rash while on INH prophylaxis therapy, but that the rash disappeared after two or three days.  The clinician found no evidence of INH toxicity.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's skin was normal.  (Clinicians did find unrelated scars and burn marks, but none of these were associated with any rash.)

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, skin diseases.

After service, in August 2006, the Veteran sought treatment for left-sided paresthesis (a sensation of tingling, burning, pricking, or numbness of skin) on his scalp.  The private physician, A.M.A., M.D., performed a computed tomography (CT) scan of the Veteran's brain and found that the Veteran had a normal unenhanced head.

Also in August 2006, the Veteran sought treatment for left ear pain, and a private clinician diagnosed him with zoster and cellulitis (inflammation of the skin), as well as other non-skin disorders.

In March 2007, another private clinician diagnosed the Veteran with cellulitis of the right foot.  The clinician noted that the Veteran had stepped on a nail with his right foot the previous week.

VA provided the Veteran with a C&P examination of his skin in December 2008.  The examiner reviewed the claims file and medical records.  The examiner noted, erroneously, that the Veteran had "No rashes while in the service," although it is unclear whether this reflects the examiner's review of the records or the Veteran's own statement.  The examiner found no skin abnormalities on examination.  The examiner did not diagnose any rashes or provide an etiological opinion.

The Board notes that a new skin examination is required for two reasons.  First, the examiner's notation that the Veteran had no rashes while in the service conflicts with the multiple diagnoses of rashes in his service treatment records.  Swann, supra.

Second, a new skin examination is warranted because the Veteran testified at his July 2011 Board hearing that his skin is sometimes flaky, including on his hand, and that his skin dries and peels.  Id. at p. 11.  Because it is well within the competence of a layperson to observe flaky, dry, and peeling skin, a new examination to consider the etiology of those symptoms is appropriate.  Layno, supra; Jandreau, supra.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his rash on remand.

G.  Service Connection for Residuals of a Strep Throat, to Include Laryngitis

The Veteran contends in his July 2011 Board hearing that "when I was a drill instructor...we had to speak loud enough so the recruits could hear us.  So for 21/2 years I had issues with sore throats [and] some issues with strep throat."  The Veteran further explained that since retirement from active duty, "I've had some problems with my voice sometimes and...couldn't speak....I wouldn't have a voice at all.  I'd just be hoarse.  And that has been coming on and off."  Id. at p. 9.  The Veteran affirmed that his current disorder can be described as laryngitis and hoarseness.  Id. at p. 15.

The Veteran's service treatment records include multiple complaints, diagnoses, and treatment for pharyngitis/sore throat, including in July 1976, July 1978, March 1979, November 1980, April 1983, and May 1989.  The Board notes that the Veteran was also diagnosed with recurrent bronchitis in May 1989, for which he is currently in receipt of service connection.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's mouth and throat were normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, throat trouble.

After service, in August 2006, the Veteran sought treatment from a private clinician for a sore throat; the Veteran described experiencing a sharp, shooting pain in his throat for the past two days.  The clinician diagnosed the Veteran with pharyngitis.

VA provided the Veteran with a C&P examination of his throat in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported that he had recurrent strep throat in service, starting in 1985, and that he had not had strep throat since 1999.  The examiner did not provide a diagnosis or etiological opinion with respect to the Veteran's throat.

The Board finds that a new examination of the Veteran's throat is required for two reasons.  First, the December 2008 examination is inadequate because the examiner did not opine as to whether the Veteran's claimed throat disorder resulted from service, including from his years of loud speaking as a drill instructor.  Significantly, the examiner did not address the Veteran's contention that he has experienced laryngitis and hoarseness intermittently since service.  An opinion on this matter is especially necessary in light of the multiple reports and diagnoses of sore throat in service, including in July 1976, July 1978, March 1979, November 1980, April 1983, and May 1989.  As explained above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.

Second, a new throat examination is warranted because the Veteran testified at his July 2011 Board hearing that he has experienced laryngitis and hoarseness intermittently since service.  Id. at pp. 9, 15.  Because it is well within the competence of a layperson to observe that his voice is intermittently missing or hoarse, a new examination to consider the etiology of those symptoms is appropriate.  Layno, supra; Jandreau, supra.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his residuals of strep throat on remand.

H.  Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

The Board notes that, during the pendency of the appeal, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

The Veteran contends in his July 2011 Board hearing that he has PTSD as a result of four in-service stressors.  Id. at p. 17.  First, the Veteran reported that, during his service in Lebanon, he observed a boot "just sticking up out of the ground, so I kicked the boot.  It was solid, so I started digging to get the boot out of the ground, [and found that] there was a leg.  And so-so we contacted the corpsman and they dug it up.  We didn't know if it was a Marine, or, you know, what it was....[W]hen we dug it out it turned out to be a PLO that was killed....[A]t that time that was pretty traumatic the way he was in there."  Id. at p. 17.  The Veteran stated that this stressor occurred between December 10, 1982 and March 18, 1983.  Id. at pp. 20-21.

In a September 2011 letter, the Veteran specified that the first stressor had occurred "on or about December 15, 1983, at the southern end of the Beirut International Airport."  He described the boot that he found as being on "the foot of a body buried in a washed up shallow grave."  He noted that he helped others as they all "pulled this dead decomposing body of a PLO fighter out of his grave.  I have never forgotten the smell or the sight of that body."

Second, the Veteran testified that, while serving in Lebanon he had fear of hostile or terrorist-type activities.  Id. at p. 22.  Specifically, he noted that he had been briefed that one or more groups wanted to kill a Marine.  Id. at p. 22.  He explained that he was serving in a tank looking for car bombs-which "was a constant fear"-and his job was to cover the rear.  Id. at p. 22.  The Veteran also stated that he experienced incoming fire from soldiers of an allied nation who had "started firing into the empty buildings...so they wouldn't get ambushed....[That] scared the crap out of us."  Id. at p. 23.  The Veteran stated that this stressor occurred between December 10, 1982 and March 18, 1983.  Id. at pp. 20-21.

In a September 2011 letter, the Veteran elaborated that "During a routine security check, about half way to the check point I heard bullets [whizzing past] my head and saw the dirt and rocks fly up from machine gun fire impacting at my position.  I was unaware of who was shooting at me or if I was caught in the cross fire of the IDF and PLO.  I jumped on the ground and crawled to the check point bunker....I was shaking and afraid that I might die this day."

Third, the Veteran testified that "we had a Marine commit suicide in 29 Palms.  And the company's men and women and myself and another E7 [had] to clean up...so we had to actually wipe up pieces of brain tissue and blood."  Id. at p. 18.  The Veteran explained that the decedent "committed suicide by placing a .45 in his mouth and [firing]....and then that affected me really bad.  I actually have nightmares about that.  Whenever I see a piece of orange or something with a little pulp, it just kind of brings back that memory."  Id. at p. 18.  The Veteran noted that the decedent had just gotten off of restriction, whereupon he became inebriated and committed suicide.  Id. at p. 21.  The Veteran stated that this stressor occurred between September 1990 and April 1993-and probably in 1992.  Id. at p. 21.

In a September 2011 letter, the Veteran described this stressor in writing.  In addition to restating the facts listed above, he wrote that "I wiped up pieces of brain tissue, plugs of hair and a lot of blood.  I have never forgotten all the pieces of brain and blood that I cleaned up that night."

Fourth, the Veteran stated that "We had a series of deaths in our battalion and car accidents [as well as] the suicide."  Id. at p. 21.

With respect to his current symptoms, the Veteran stated that at his job, "if someone comes behind me and touches me, I immediately swing around and hit them.  On two occasions my son, when I was on active duty, was hiding and jumped out and scared me.  And one time I busted his lip and the other time I hit him in the nose."  Id. at p. 18.  The Veteran noted that he "get[s] angry real, real quick and sometimes I just can't tolerate idiocy and I just...go off."  Id. at p. 19.  The Veteran noted that he has been in counseling, but is not presently.  Id. at pp. 19-20.

Also in September 2011, the Veteran's spouse wrote that the Veteran is combative, argumentative, secretive, and startles easily.  She also stated that the Veteran "has a need to remember everyone's face and he is constantly looking around at individuals when we go out."

The Veteran's service treatment records include no records of complaints, diagnosis, or treatment for any psychiatric disorder.

In Reports of Medical Examination dated April 1976, September 1976, September 1977, June 1980, March 1983, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, clinicians found that the Veteran's psychiatric status was normal.

In Reports of Medical History dated April 1976, September 1976, September 1977, June 1980, March 1984, September 1985, May 1987, March 1990, June 1995, and March 1997, the Veteran reported that he did not have, and had never had, "depression or excessive worry," or "nervous trouble of any sort."

After service, VA provided the Veteran with a C&P examination of his psychiatric condition in December 2008.  The examiner reviewed the claims file and medical records.  The Veteran reported having a history of memory problems, loss of control/violence potential, and confusion.  He noted that the memory problems started about a year ago.  He also reported having symptoms of PTSD.  The examiner found that the Veteran had normal affect, mood, and judgment; no obsessive behavior; appropriate behavior; no hallucinations or delusions; normal comprehension of commands; and average intelligence.  The examiner did not provide any psychiatric diagnosis or etiological opinion.

The Board finds that a new psychiatric examination is required for two reasons.  First, the December 2008 examination is inadequate because the examiner did not opine as to whether the Veteran's claimed psychiatric disorder, to include PTSD, resulted from service, including from the stressors which the Veteran has since described.  As explained above, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr, supra.

Second, a new psychiatric examination is warranted because the Veteran testified at his July 2011 Board hearing that he has experienced psychiatric symptoms since service.  Id. at pp. 18-20.  Because it is well within the competence of a layperson to observe his own anger and episodes of violence, a new examination to consider the etiology of those symptoms is appropriate.  Layno, supra; Jandreau, supra.

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his acquired psychiatric disorder on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice in accordance with the VCAA regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for right hip, left foot, right foot, and left leg disorders as secondary to his service-connected back disability.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right hip disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right hip disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior right hip symptoms and diagnoses (e.g., service treatment records dated August 1994 and October 1994, and private treatment records dated September 2000 and December 2007).

With respect to each right hip disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his July 1994 basketball injury and/or the other strenuous in-service activities described in his July 2011 Board hearing at pp. 4-5.

Additionally, the examiner should opine as to whether any right hip disorder found is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected back disability.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's right hip disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed left foot disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all left foot disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior left foot symptoms and diagnoses (e.g., service treatment records dated July 1990, private treatment records dated October 2000 and February 2005, and a VA examination report dated December 2008).

With respect to each left foot disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his July 1990 report and/or the other strenuous in-service activities described in his July 2011 Board hearing at pp. 4-5.

Additionally, the examiner should opine as to whether any left foot disorder found is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected back disability.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's left foot disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed left leg disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all left leg disorders found to be present, including by x-ray evidence if not medically contraindicated.  In this regard, the examiner should reconcile his or her findings with prior left leg symptoms and diagnoses (e.g., service treatment records dated October 1978 and August 1983, and a private treatment record dated November 2004).

With respect to each left leg disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include his strenuous in-service activities described in his July 2011 Board hearing at pp. 4-5.

Additionally, the examiner should opine as to whether any left leg disorder found is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected back disability.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's left leg disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should indicate whether any hearing loss present is at least as likely as not related to the Veteran's military service, to include his exposure to machinery and firing tank rounds described in his July 2011 Board hearing at p. 6.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's bilateral hearing loss and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

7.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed vision and bilateral eye disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all vision and other eye disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior symptoms and diagnoses (e.g., service treatment records showing defective distant vision [September 1977]; a myopic astigmatism [January 1992]; a myopic crescent [March 1994]; bilateral conjunctivitis [May 1980]; and a right eye contusion [April 1981]; as well as private treatment records dated August 2006, and a VA examination report dated December 2008.)

With respect to each vision or other eye disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include the aforementioned in-service diagnoses and/or the exposure to specks of sand in the eyes described in his July 2011 Board hearing at p. 6.

Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's refractive error(s) of the eye was subject to, or aggravated by, a superimposed disease or injury during service, to include his report of exposure to specks of sand in the eyes or his right eye contusion sustained while playing rugby in April 1981, that resulted in additional disability.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the vision and bilateral eye disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

8.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed skin rash disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all skin rash disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior symptoms and diagnoses (e.g., service treatment records showing perianal rash/pruritus ani/clogged pores on buttock [September 1978, February 1979, March 1979, April 1979, March 1982] and jock rash [April 1980, May 1980]; service treatment records showing the Veteran experiencing a mild rash for two to three days while on INH prophylaxis therapy [February 1994]; as well as private treatment records dated August 2006 and March 2007, and a VA examination report dated December 2008.)

The examiner should also reconcile his or her findings with the Veteran's July 2011 testimony to the Board reporting flaky, dry, and peeling skin on his hand.  Id. at p. 11.

With respect to each skin rash disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include the aforementioned in-service diagnoses and/or the exposure to dirt and sand at 29 Palms described in his July 2011 Board hearing at p. 11, as well as any effects of INH prophylaxis therapy.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's skin rash disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

9.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed residuals of strep throat, to include laryngitis.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all residuals of strep throat, to include laryngitis, separate and distinct from the already service-connected bronchitis, and sinusitis and seasonal allergies found to be present.  In this regard, the examiner should reconcile his or her findings with prior symptoms and diagnoses (e.g., service treatment records showing complaints, diagnoses, and treatment for pharyngitis/sore throat [July 1976, July 1978, March 1979, November 1980, April 1983, and May 1989]; as well as private treatment records dated August 2006, and a VA examination report dated December 2008).

With respect to each residual of strep throat, to include laryngitis, found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service, to include the aforementioned in-service diagnoses and/or the Veteran's description of years of loud speaking as a drill instructor.  

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the residuals of strep throat, to include laryngitis, and the continuity of symptomatology, to include the Veteran's report of experiencing laryngitis and hoarseness intermittently since service.  The rationale for any opinion offered should be provided.

10.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, the examiner should consider both the Veteran's stressor statements and the descriptions of his current behaviors.

If a diagnosis of PTSD is made, the VA examiner should specifically state the stressor or stressors upon which such diagnosis is based and whether such stressor or stressors are related to the Veteran's fear of hostile military or terrorist activity.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include his service treatment records, VA examiner's report, and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

11.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


